Citation Nr: 0217453	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-04 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability of the 
left hand.

(The issues of entitlement to service connection for vision 
loss, residuals of head injury, gastroesophageal reflux 
disease, and a right hand disability will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Roanoke, Virginia.

A claim of entitlement to service connection for a right 
shoulder condition was withdrawn by the veteran in February 
2001.

The Board is undertaking additional development on the 
issues of entitlement to service connection for vision loss, 
residuals of a head injury, gastroesophageal reflux disease, 
and a right hand disability pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When the development is 
completed, the Board will provide notice thereof as required 
by Rule of Practice 903.  38 C.F.R. § 20.903(2002).  The 
veteran is advised that after giving notice and reviewing 
any response, the Board will prepare a separate decision 
addressing these issues.

Review of the claims file shows that the RO denied 
eligibility for vocational rehabilitation under Chapter 31 
of Title 38 of the United States Code.  However, absent from 
the claims file is any documentation that a notice of the 
rating decision was provided to the veteran.  The RO should 
either provide the veteran with notice of that rating 
decision or, if it has done so already, add a copy of that 
notice to the claims file.


FINDING OF FACT

The veteran does not have a current disability of the left 
hand.



CONCLUSION OF LAW

The veteran does not have a disability of the left hand that 
was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations were not meant to confer any rights in addition 
to those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  Specific guidelines concerning the content of 
this notice are found in the implementing regulations.  See 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet App 
183 (2002).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable 
to obtain the records in question.  See 38 C.F.R. 
§ 3.159(e).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 
38 C.F.R. § 3.159(c)(2).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4).

In an August 2001 supplemental statement of the case (SSOC), 
the RO reviewed the provisions of the VCAA.  Thus, adequate 
notice of the new law has been given.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

The August 1999 statement of the case and the August 2001 
SSOC served to advise the veteran of the type of evidence 
that could substantiate the claim.  The RO's review of the 
VCAA in the August 2001 SSOC informed the veteran of what 
were his and VA's respective responsibilities for obtaining 
relevant evidence.  See 38 U.S.C.A. § 5103; Quartuccio.

The only records that the veteran has named as relevant to 
his claim for service connection for a left hand disability 
are service medical records.  These have been secured by the 
RO.  See 38 U.S.C.A. § 5103A.

The veteran has not received a VA medical examination in 
connection with this claim.  Under the new law, a need for a 
medical examination or opinion in the decision of the claim 
is considered to exist "if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the 
claimant) . . . "

(A) contains competent evidence 
that the claimant has a current 
disability, or persistent or recurrent 
symptoms of disability; and
	(B) indicates that the disability 
or symptoms may be associated with the 
claimant's active military, naval, or 
air service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2).

In this case, there has been no medical diagnosis of a left 
hand disability, and the veteran has not reported any 
symptomatology of a left hand disability.  In the absence 
of competent evidence of a current diagnosis, or of signs 
or symptoms of a left hand disability; an examination is 
not required.  See 38 C.F.R. § 3.159(d).  

As the veteran has received the notice and assistance called 
for by the VCAA, there is no known outstanding evidence, and 
an examination is not warranted; there is no reasonable 
possibility that further assistance could aid the veteran in 
substantiating the claim

ii.  Service connection for a disability of the left hand

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred 
in or aggravated by "active service."  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed initially after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service.  
38 C.F.R. § 3.303(d).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  These 
elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability--which must be found 
separately, must be established by competent evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  
T
he United States Court of Appeals for the Federal Circuit 
has held that VA may reasonably interpret the statutes 
providing for payment of compensation for service-connected 
disability as containing a requirement that a disability be 
present at the time of the claim for benefits (or other 
potential effective date of grant) as opposed to merely 
indicated during service.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C.A. § 1131); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).

Where the issue is factual in nature, such as whether an 
incident or injury occurred during service, lay evidence may 
be competent to address it.  Id.  Generally, too, a lay 
person is considered competent to supply evidence 
descriptive of his own symptoms.  Id.  However, when a 
proposition turns on a medical question, such as the 
diagnosis of symptoms or the etiology of a current disorder, 
then evidence proceeding from a medical, rather than lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(a lay person he is not competent to diagnose a current 
disability or opine as to its etiology).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2002).  Thus, a claim for VA benefits will be 
granted unless a preponderance of the evidence of record 
weighs against it.  38 U.S.C.A. § 5107(b).

His service medical records make do not indicate that the 
veteran ever was diagnosed with a disorder of the left hand, 
displayed symptoms of a problem with his left hand, or, 
indeed, ever received medical attention on account of 
complaints concerning his left hand.  No notation of any 
such disorder is present in the report of his service 
separation examination.  Nor has the veteran alleged, or 
identified any medical records that would show, that he 
sought or received treatment for a disorder of the left hand 
after service.

While the veteran would be competent to report left hand 
symptomatology, including a continuity of symptomatology 
since service, he has not done so.  Cf. Charles v. Principi, 
16 Vet App 370 (2002).  Moreover, there is no competent 
medical evidence of the claimed disability.  Gilpin.

In the absence of probative evidence of a current disability 
the claim must be denied.

The doctrine of reasonable doubt does not apply in this 
case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001) 
(holding that the doctrine of reasonable doubt is 
inapplicable where the evidence preponderates against a 
claim).


ORDER

The claim of entitlement to service connection for a 
disability of the left hand is denied


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

